--------------------------------------------------------------------------------

Exhibit 10.2



EMPLOYMENT SEPARATION AGREEMENT AND GENERAL RELEASES
 
THIS EMPLOYMENT SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
entered into by and between USA Technologies, Inc., a Pennsylvania corporation
(the “Company”), and Stephen P. Herbert (“Executive” or “Herbert”), effective as
of the eighth day following Executive’s signature of it without revocation (the
“Effective Date”).
 
WHEREAS, the Company and Executive are parties to that certain Employment and
Non-Competition Agreement dated November 30, 2011 and award agreements governing
grants of stock options;
 
WHEREAS, Executive resigned his employment and membership on the Company’s Board
of Directors (the “Board”), effective October 17, 2019 (the “Separation Date”);
 
WHEREAS, the Company and Executive desire to resolve all disputes between them,
including but not limited to Executive’s severance rights, on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:
 
1.           Payment by Company of Accrued Wages and Expenses Through the
Separation Date; Payment by Executive to Company.
 
(a)         On or as soon after the Separation Date as is administratively
practicable, the Company shall issue to Executive his final paycheck, reflecting
(i) Executive’s fully earned but unpaid base salary, through the Separation Date
at the rate then in effect, and (ii) all accrued, unused vacation due Executive
through the Separation Date.  Except as otherwise set forth herein, Executive
acknowledges and agrees that with his final check, Executive will have received
all monies, bonuses, commissions, or other compensation he earned or was due
during his employment by the Company.
 
(b)          Expense Reimbursements.  The Company, within thirty (30) days after
the Separation Date, will reimburse Executive for any and all reasonable and
necessary business expenses incurred by Executive in connection with the
performance of his job duties prior to the Separation Date, which expenses shall
be submitted to the Company with supporting receipts and/or documentation no
later than thirty (30) days after the Separation Date.
 
 (c)        Benefits.  With the exception of healthcare benefits for Executive
which continue until and including October 31, 2019, Executive’s entitlement to
benefits from the Company, and eligibility to participate in the Company’s
benefit plans, shall cease on the Separation Date. Provided that he is otherwise
eligible, Executive may elect to receive continued healthcare coverage at
Executive’s own expense pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) in accordance with the
provisions of COBRA.
 
1

--------------------------------------------------------------------------------


(d)         Payment by Executive to Company.   Executive shall pay One Hundred
Twenty Thousand Fourteen Dollars ($120,014.00) to Company no later than October
31, 2019 on account of an overpayment to Executive in 2017.
 
2.          Separation Benefits.  Contingent upon this Agreement becoming
effective in accordance with the terms of Section 5(f), below, Executive shall:
(a) retain all vested incentive stock options and non-qualified stock options.
Executive understands that Executive has three months from the Separation Date
within which to exercise the incentive stock options after which time all such
options shall expire; (b) receive vesting of the 2018 long-term incentive Stock
Plan (“Plan”) pursuant to the Plan’s provisions. Executive acknowledges and
agrees that, other than the foregoing, he is not entitled to any additional
Company equity awards and that, except as referenced in this Section 2, all
equity awards issued to Executive remain subject to the applicable equity award
plan, notices of grant and award agreements; (c) following the filing of the
Form 10-Q for the Company’s first quarter of fiscal year 2020, receive payment
from the Company of the short-term and long-term incentive bonus as determined
in good faith by the Compensation Committee of the Board of Directors based upon
actual first quarter of fiscal year 2020 financial results and achievement of
goals and objectives related to the Company’s performance as compared with
budgeted projections; (d) continue to be provided group health insurance by
Company through October 31, 2019. Thereafter and provided that Executive is
eligible for and timely elects COBRA continuation coverage (which Executive
acknowledges is his responsibility), the Company will pay these COBRA health
premiums through the earlier of (x) February 28, 2021 and (y) the date Executive
obtains employment with any third party through which Executive is eligible to
receive substantially similar health insurance coverage.  Executive will be
solely responsible for the full amount of all COBRA premiums thereafter, for as
long as Executive continues COBRA coverage; and (e) receive transition services
from a bona fide provider of transition services to be paid directly by the
Company in an amount not to exceed Fifty Thousand Dollars ($50,000.00).
 
The Company also will engage Executive as a consultant to serve up to one day
per week as a resource for the incoming chief executive officer for twelve (12)
months following the Separation Date (the “Consulting Period”). As a consultant,
Executive is not authorized to transact any business on behalf of the Company. 
During the Consulting Period, Executive shall perform services off-site and
shall not communicate with employees, vendors or customers unless specifically
pre-approved by the Company’s chief executive officer in connection with Company
business. For the period from November, 2019 through October, 2020, Executive
shall be paid for consulting services at the monthly rate of Six Thousand
Dollars ($6,000.00).
 
3.          Severance Pay.  The Company also will pay Executive severance pay in
the amount of Four Hundred Thousand Dollars ($400,000.00) in a lump sum, less
applicable taxes, to be paid on the Effective Date of this Agreement.
 
Except as otherwise set forth herein, Executive further acknowledges and agrees
that the payments and benefits outlined in Sections 1, 2, and 3 of this
Agreement are the only payments and benefits to which Executive is entitled and
are in lieu of, without limitation, any severance or termination benefits under
any severance plan or program of the Company, including the Employment and
Non-Competition Agreement dated November 30, 2011.
 
2

--------------------------------------------------------------------------------


4.           Confirmation of Continuing Obligations.
 
(a)         Non-Competition.  Executive acknowledges that Executive continues to
be bound by the Employment and Non-Competition Agreement dated November 30, 2011
(the “Restrictive Covenants Agreement”), provided, however, that the obligations
of Section 5 thereof shall be effective and enforceable for a one year period.
 
(b)           Non-Solicitation.   Executive acknowledges and agrees for the one
year period following the Separation Date, Executive will not, directly or
indirectly, on his own behalf or on behalf of any other person or entity: (1)
solicit the business of or provide services to any of the Company’s current or
prospective clients or customers (if the prospective clients or customers became
known to him during his employment); or (2) solicit the services of or receive
services from any of the Company’s partners, employees or  independent
contractors; or (3) solicit any of the Company’s current or future customers or
employees to terminate their employment or contractual, relationship with the
Company, or not to enter into an employment or  contractual, relationship with
the Company; or (4) solicit any vendor, procurer, or representative of a vendor
or procurer of the Company to terminate or adversely modify its, his, or her
business relationship with the Company.
 
(c)        Confidentiality.  Executive acknowledges and agrees to comply at all
time in the future with the Business Secrets obligations of Section 4 of the
Restrictive Covenants Agreement, or any other agreement governing the use of the
Company’s confidential information that Executive signed in connection with
Executive’s employment, in accordance with the terms thereof.
 
(d)          Nondisparagement. Executive agrees that he will not make any
statements or take any action calculated to be derogatory or harmful to the
reputation, business, or affairs of any of the Company or its directors,
employees, officers or agents concerning any action taken or statement made by
the Company prior to the date of the Agreement. However, nothing precludes
Executive from making statements about the Company, its directors, employees,
officers, or agents in connection with: (i) responding to public statements
issued by or on behalf of any special litigation committee that is appointed by
the Board of Directors of the Company or participating in any investigation
related thereto; (ii) responding to public statements issued by or on behalf any
internal investigation commenced or conducted by the Company or by its Board of
Directors or by any committee thereof or participating in any investigation
related thereto; (iii) responding to any public statements issued by the
Company, its directors, employees, officers, or agents, or (iv) compliance with
or observance of any rule, law, regulation, decree, or order, including but not
limited to statements in any litigation or interaction with any regulatory
agency.
 
3

--------------------------------------------------------------------------------


The Company agrees that it will not express, orally or in writing, any
disparaging or unfavorable remarks, comments or criticisms with regard to
Executive concerning any action taken or statement made by Executive prior to
the date of the Agreement.  The Company further agrees that it will refrain from
engaging in any publicity or any other activity that damages or impairs
Executive’s business, goodwill or reputation concerning any action taken or
statement made by Executive prior to the date of the Agreement. However, nothing
precludes the Company from making statements about Executive in connection with:
(i) any legal action, claim, or proceeding, including but not limited to, any
arbitration, audit, hearing, investigation, litigation or suit (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
whether public or private) commenced, brought, conducted, or heard by or before,
or otherwise involving, any federal, state or local court or governmental
agency, department, board, body or arbitrator, or similar panel or body;  (ii)
any special litigation committee that is appointed by the Board of Directors of
the Company; (iii) any internal investigation that is commenced or conducted by
the Company or by its Board of Directors or by any committee thereof; or (iv)
compliance with or observance of any rule, law, regulation, decree, or order.
For purposes of this Sub-paragraph 4(d), the Company shall refer to the
directors and executive officers of the Company.
 
(e)         Cooperation.  Executive agrees to assist the Company, upon
reasonable request, in connection with any business, legal, or other matters
related to his former employment with the Company. The Company will reimburse
Executive for all reasonable, pre-approved in writing, out-of-pocket costs that
Executive incurs in assisting the Company.  The Company agrees to assist
Executive and make relevant documents available, upon reasonable request, in
connection with any business, legal, or other matters related to his former
employment with the Company.
 
(f)         Return of Property.  On or promptly following the Separation Date,
and in no event later than October 31, 2019, Executive shall return to the
Company all of the Company’s property, documents (hard copy or electronic
files), and information. Executive has not and will not copy or transfer any
Company information, nor will Executive maintain any Company information after
the Separation Date.
 
(g)         Remedy in the Event of Breach.  In addition to all other rights and
remedies available to the Company under law or in equity, the Company shall be
entitled to revoke all payments and benefits to Executive under Section 2 above
in the event of Executive’s material breach of this Section 3.
 
(h)         Whistleblower Provision.  Notwithstanding anything to the contrary
contained in this Agreement, (i) Executive will not be prevented from reporting
possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government agencies), and (ii)
Executive acknowledges that he will not be held criminally or civilly liable for
(A) the disclosure of confidential or proprietary information that is made in
confidence to a government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (B) disclosure of
confidential or proprietary information that is made in a complaint or other
document filed in a lawsuit or other proceeding under seal or pursuant to court
order.
 
4

--------------------------------------------------------------------------------


5.           Releases.
 
(a)        General Release of Claims by Executive.  In exchange for the
termination benefits of this Agreement, and in consideration of the further
agreements and promises set forth herein, Executive, on behalf of himself and
his executors, heirs, administrators, representatives and assigns, hereby agrees
to release and forever discharge the Company and all predecessors, successors
and their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, shareholders,
officers, general or limited partners, employees, attorneys, agents and
representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his employment with or service to the Company
(collectively, the “Releasees”), from any and all claims, debts, demands,
accounts, judgments, rights, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, promises, agreements, controversies, suits,
expenses, compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Company or the
termination thereof, and Executive’s right to purchase, or actual purchase of,
any common shares or other equity interests of the Company or any of its
affiliates, including any and all claims arising under federal, state, or local
laws relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, negligent or
intentional misrepresentation, promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, conversion, disability benefits, or
other liability in tort or contract; claims for recovery of attorneys’ fees and
costs; claims for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and all legal and equitable claims
of any kind that may be brought in any court or administrative agency including,
without limitation, claims under Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act, as amended; the Rehabilitation Act
of 1973, as amended; the Civil Rights Act of 1866, and the Civil Rights Act of
1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment Act,
as amended (the “ADEA”); the Genetic Information Nondiscrimination Act; the
Equal Pay Act, as amended; regulations of the Office of Federal Contract
Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as
amended; the Fair Labor Standards Act of 1938, as amended; the Employee
Retirement Income Security Act, as amended; the Fair Credit Reporting Act.; the
Worker Adjustment and Retraining Notification Act; the Sarbanes-Oxley Act, 18
U.S.C. Section 1514A.1, et seq.; the Pennsylvania Human Relations Act; the
federal and any state constitution; and all Pennsylvania state and local laws.
 
5

--------------------------------------------------------------------------------


(b)         Notwithstanding the generality of the foregoing, Executive does not
release the following claims: (i) Claims under this Agreement; (ii) Claims for
unemployment compensation, workers’ compensation, or any disability benefits
pursuant to the terms of applicable law or policy; (iii) Claims pursuant to the
terms and conditions of  COBRA; (iv) Claims for indemnity under the by-laws of
the Company, as provided for by Pennsylvania law, as provided for in the Form of
Indemnification Agreement between the Company and each of its officers and
Directors (Exhibit 10.1 to Form 10-Q filed May 14, 2007) (“Indemnification
Agreement”), or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company; (v)
Executive’s right to bring to the attention of the Equal Employment Opportunity
Commission or any other federal, state or local government agency claims of
discrimination, harassment, interference with leave rights or retaliation;
provided, however, that Executive does release Executive’s right to secure any
damages for such alleged treatment; and (vi) Executive’s right to communicate or
cooperate with any government agency.
 
(c)         Executive acknowledges that he has been advised that, by statute or
common law, a general release may not extend to Claims of which Executive is not
aware at the time of entering into this Agreement which, if known by Executive
may or would have materially affected his decision to enter into the Agreement. 
Being aware of this fact, Executive waives any right he may have by statute or
under common law principles to preserve his ability to assert such unknown
Claims.
 
(d)        Executive acknowledges that Executive is entitled to have twenty-one
(21) days’ time in which to consider this Agreement.  Executive further
acknowledges that the Company has advised him in writing that he is waiving his
rights under the ADEA, and that Executive should consult with an attorney of his
choice before signing this Agreement, and Executive has had sufficient time to
consider the terms of this Agreement.  Executive represents and acknowledges
that if Executive executes this Agreement before twenty-one (21) days have
elapsed, Executive does so knowingly, voluntarily, and upon the advice and with
the approval of Executive’s legal counsel, and that Executive voluntarily waives
any remaining consideration period.
 
(e)        Executive understands that after executing this Agreement, Executive
has the right to revoke it within seven (7) days after his execution of it. 
Executive understands that this Agreement will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Agreement in writing.  Executive understands that this Agreement
may not be revoked after the seven (7) day revocation period has passed. 
Executive also understands that any revocation of this Agreement must be made in
writing and delivered to Albin F. Moschner by email at moschner.al@gmail.com on
or before the seventh day following Executive’s signature of the Agreement.  If
the seventh day is a weekend or federal holiday, Executive shall have until the
next business day.
 
(f)          Executive understands that this Agreement shall become effective,
irrevocable, and binding upon Executive on the tenth day after his execution of
it, so long as Executive has not revoked it within the time period and in the
manner specified in clause (d) above.
 
(g)          Executive further understands that Executive will not receive the
separation benefits under Section 2 of this Agreement unless it is timely
executed and allowed to become effective.
 
6

--------------------------------------------------------------------------------


(h)         Release of Claims by Company.  In consideration for Executive’s
releases and other undertakings set forth herein, the Company agrees, intending
to be legally bound, to voluntarily and forever release and discharge Executive
from any and all Claims, known or unknown, which the Company, and its directors,
agents, successors or assigns ever had, now have or hereafter may have against
Executive arising at any time heretofore out of any matter, occurrence or event
existing or occurring prior to the execution hereof. Provided, however,
notwithstanding anything contained herein to the contrary, such release shall
not release or otherwise diminish any Claims, known or unknown, of any kind or
nature whatsoever that the Company or any other person or entity may have: (i)
arising under the Agreement; (ii) arising out of any future conduct;  (iii)
which cannot be released, acquitted, or discharged as a matter of law; (iv) in
connection with any derivative action which may be brought on behalf of the
Company under applicable law;  or (v) in connection with, related to, identified
in, or referred to in any report, recommendation or finding whatsoever made by
any special litigation committee appointed by the Board of Directors of the
Company in connection with or related to any demand made by a shareholder of the
Company, or that any special litigation committee may recommend be brought
against Executive.
 
6.          Additional Representations and Warranties By Executive.  Executive
represents that Executive has no pending complaints or charges against the
Releasees, or any of them, with any state or federal court, or any local, state
or federal agency, division, or department based on any event(s) occurring prior
to the date Executive signs this Agreement, is not owed wages, commissions,
bonuses or other compensation, other than as set forth in this Agreement, and
did not, to the best of his knowledge, during the course of Executive’s
employment, sustain any injuries for which Executive might be entitled to
compensation pursuant to worker’s compensation law.  Except as expressly
permitted by this Agreement, Executive further represents that Executive will
not in the future file, participate in, encourage, instigate or assist in the
prosecution of any claim, complaints, charges or in any lawsuit by any party in
any state or federal court against the Releasees, or any of them. unless such
aid or assistance is ordered by a court or government agency or sought by
compulsory legal process, claiming that the Releasees, or any of them, have
violated any local, state or federal laws, statutes, ordinances or regulations
based upon events occurring prior to the execution of this Agreement. Nothing in
this Section 6 is intended to affect Executive’s right to communicate directly
with, cooperate with, or provide information to, any federal, state or local
government regulator.
 
7.           Knowing and Voluntary.  Executive represents and agrees that, prior
to signing this Agreement, Executive had the opportunity to discuss the terms of
this Agreement with legal counsel of Executive’s choosing.  Executive further
represents and agrees that Executive is entering into this Agreement knowingly
and voluntarily. Executive affirms that no promise was made to cause Executive
to enter into this Agreement, other than what is promised in this Agreement.
Executive further confirms that Executive has not relied upon any other
statement or representation by anyone other than what is in this Agreement as a
basis for Executive’s agreement.
 
8.           Miscellaneous.
 
(a)          Entire Agreement; Modification.  This Agreement, the stock award
agreements, the Indemnification Agreement and the Restrictive Covenants
Agreement, each as modified herein, set forth the entire understanding of the
parties, superseding all prior agreements and understandings, written or oral,
with respect to the subject matter hereof and supersede all existing agreements
between them concerning such subject matter.  Except as preserved by express
reference in this Agreement, the Employment and Non-Competition Agreement dated
November 30, 2011 shall be superseded entirely by this Agreement and such
agreement shall be terminated and be of no further force or effect.  This
Agreement may be amended or modified only with the written consent of Executive
and an authorized representative of the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.
 
7

--------------------------------------------------------------------------------


(b)         Assignment; Assumption by Successor.  The rights of the Company
under this Agreement may, without the consent of Executive, be assigned by the
Company, in its sole and unfettered discretion, to any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of the Company.  The Company will require any successor
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption shall relieve the Company of
its obligations hereunder.  As used in this Agreement, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
(c)         Third‑Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.
 
(d)         Waiver.  The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.
 
(e)         Non-transferability of Interest.  None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of Executive.  Any attempted
assignment, transfer, conveyance, or other disposition (other than as aforesaid)
of any interest in the rights of Executive to receive any form of compensation
to be made by the Company pursuant to this Agreement shall be void.
 
(f)          Jurisdiction; Governing Law.  This Agreement will be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to the conflicts of law provisions thereof. Executive  and the
Company agree that the state and federal courts of Pennsylvania shall have the
exclusive jurisdiction to consider any matters related to this Agreement,
including without limitation any claim of a violation of this Agreement. With
respect to any such court action, Executive submits to the jurisdiction of such
courts and Executive acknowledges that venue in such courts is proper.
 
(g)         Ambiguities.  The general rule that ambiguities are to be construed
against the drafter shall not apply to this Agreement.  In the event that any
language of this Agreement is found to be ambiguous, all parties shall have the
opportunity to present evidence as to the actual intent of the parties with
respect to any such ambiguous language.
 
8

--------------------------------------------------------------------------------


(h)          Severability.  If any sentence, phrase, paragraph, subparagraph or
portion of this Agreement is found to be illegal or unenforceable, such action
shall not affect the validity or enforceability of the remaining sentences,
phrases, paragraphs, subparagraphs or portions of this Agreement.
 
(i)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, all of which together
shall constitute one and the same instrument.
 
(j)           Withholding and Other Deductions.  All compensation payable or
provided to Executive hereunder shall be subject to such deductions as the
Company is from time to time required to make pursuant to law, governmental
regulation or order.
 
(k)           Code Section 409A.
 
(i)           Notwithstanding anything to the contrary in this Agreement, no
payment or benefit to be paid or provided to Executive upon his termination of
employment, if any, pursuant to this Agreement that, when considered together
with any other payments or benefits, are considered deferred compensation under
Code Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Code Section 409A.  Similarly, no amounts payable to Executive, if any, pursuant
to this Agreement that otherwise would be exempt from Code Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive
has a “separation from service” within the meaning of Section 409A.
 
(ii)          Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Code Section 409A at
the time of Executive’s termination of employment (other than due to death),
then the Deferred Payments that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service.  All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit.  Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(iii)         Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute a Deferred
Payment for purposes of clauses (i) and (ii) above.
 
(iv)         Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the limits
set forth therein will not constitute a Deferred Payment for purposes of clauses
(i) and (ii) above.
 
9

--------------------------------------------------------------------------------


(v)         This Agreement is intended to be written, administered, interpreted
and construed in a manner such that no payment or benefits provided under the
Agreement become subject to (A) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (B) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.  In
no event shall the Company be required to provide a tax gross-up payment to
Executive or otherwise reimburse Executive with respect to Section 409A
Penalties.   The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any Section 409A
Penalties on Executive.
 
(vi)        Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses.  The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.
 
(l)           Taxes; Right to Seek Independent Advice.  Executive understands
and agrees that all payments under this Agreement will be subject to appropriate
tax withholding and other deductions, as and to the extent required by law. 
Executive acknowledges and agrees that neither the Company nor the Company’s
counsel has provided any legal or tax advice to Executive and that Executive is
free to, and is hereby advised to, consult with a legal or tax advisor of
Executive’s choosing.  The Company agrees to reimburse Executive for reasonable
costs and expenses incurred by Executive for legal counsel in connection with
the review and negotiation of this Agreement in an amount not to exceed Ten
Thousand Dollars ($10,000.00).
 
(Signature Page Follows)
 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



 
USA Technologies, Inc.
   

 
By:
/s/ Albin F. Moschner

 
Name:
Albin F. Moschner
 
Title:
Board Chair
       
Executive
     
/s/ Stephen P. Herbert
 
Stephen P. Herbert

 


11

--------------------------------------------------------------------------------

